                     Case 2:19-cv-08706-JFW-SP Document 31 Filed 06/22/20 Page 1 of 16 Page ID #:662




                     1    DAVID R. FISHER, ESQ. (SBN 119773)
                          JEFFREY R. KLEIN, ESQ. (SBN 273310)
                     2    FISHER & WOLFE, LLP
                          9401 Wilshire Boulevard, Suite 640
                     3    Beverly Hills, California 90212-2913
                          Telephone: (310) 278-4300
                     4    Facsimile: (310) 278-5430
                          E-mail:      drf@fisherwolfe.com
                     5
                          Attorneys for Defendants Sky High
                     6    Investment Company LLC, Morad Ben
                          Neman and Neman Real Estate
                     7    Investments, LLC
                     8
                                                     UNITED STATES DISTRICT COURT
                     9
                                  CENTRAL DISTRICT OF CALIFORNIA, WESTERN DISTRICT
                     10
                          THE TRAVELERS INDEMNITY                        CASE NO.: 2:19-cv-08706-JFW (SPx)
                     11   COMPANY OF CONNECTICUT, a
                          Connecticut Corporation,                       STIPULATED PROTECTIVE
                     12                                                  ORDER
FISHER & WOLFE LLP




                                       Plaintiffs,
                     13
                                v.
                     14
                          SKY HIGH INVESTMENT COMPANY
                     15   LLC, a California Limited Liability             Complaint         October 9, 2019
                          Company, MORAD BEN NEMAN, an                    Filed:
                     16   individual, NEMAN REAL ESTATE
                          INVESTMENTS, LLC, a California
                     17   Limited Liability Company, and DOES 1-
                          10,
                     18
                                       Defendants.
                     19
                          1.    PURPOSES AND LIMITATIONS
                     20
                                Discovery in this Action is likely to involve production of confidential,
                     21
                          proprietary or private information for which special protection from public disclosure
                     22
                          and from use for any purpose other than pursuing this litigation may be warranted.
                     23
                          Accordingly, the parties hereby stipulate to and petition the Court to enter the following
                     24
                          Stipulated Protective Order. The parties acknowledge that this Order does not confer
                     25
                          blanket protections on all disclosures or responses to discovery and that the protection it
                     26
                          affords from public disclosure and use extends only to the limited information or items
                     27
                          that are entitled to confidential treatment under the applicable legal principles.
                     28
                                                                        1
                                                     [PROPOSED] STIPULATED PROTECTIVE ORDER
                     Case 2:19-cv-08706-JFW-SP Document 31 Filed 06/22/20 Page 2 of 16 Page ID #:663




                     1    2.    GOOD CAUSE STATEMENT
                     2          This Action is likely to involve trade secrets, customer and pricing lists and other
                     3    valuable research, development, commercial, financial, technical and/or proprietary
                     4    information for which special protection from public disclosure and from use for any
                     5    purpose other than prosecution of this Action is warranted. Such confidential and
                     6    proprietary materials and information consist of, among other things, confidential
                     7    business or financial information, information regarding confidential business practices,
                     8    or other confidential research, development, or commercial information (including
                     9    information implicating privacy rights of third parties), information otherwise generally
                     10   unavailable to the public, or which may be privileged or otherwise protected from
                     11   disclosure under state or federal statutes, court rules, case decisions, or common law.
                     12   Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
FISHER & WOLFE LLP




                     13   disputes over confidentiality of discovery materials, to adequately protect information
                     14   the parties are entitled to keep confidential, to ensure that the parties are permitted
                     15   reasonable necessary uses of such material in preparation for and in the conduct of trial,
                     16   to address their handling at the end of the litigation, and serve the ends of justice, a
                     17   protective order for such information is justified in this matter. It is the intent of the
                     18   parties that information will not be designated as confidential for tactical reasons and
                     19   that nothing be so designated without a good faith belief that it has been maintained in a
                     20   confidential, non-public manner, and there is good cause why it should not be part of the
                     21   public record of this case.
                     22   3.    ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
                     23         The parties further acknowledge, as set forth in Section 14.3, below, that this
                     24   Stipulated Protective Order does not entitle them to file confidential information under
                     25   seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
                     26   standards that will be applied when a party seeks permission from the court to file
                     27   material under seal. There is a strong presumption that the public has a right of access to
                     28   judicial proceedings and records in civil cases. In connection with non-dispositive
                                                                      2
                                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
                     Case 2:19-cv-08706-JFW-SP Document 31 Filed 06/22/20 Page 3 of 16 Page ID #:664




                     1    motions, good cause must be shown to support a filing under seal. See Kamakana v. City
                     2    and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
                     3    Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
                     4    187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
                     5    cause showing), and a specific showing of good cause or compelling reasons with proper
                     6    evidentiary support and legal justification, must be made with respect to Protected
                     7    Material that a party seeks to file under seal. The parties’ mere designation of Disclosure
                     8    or Discovery Material as CONFIDENTIAL does not— without the submission of
                     9    competent evidence by declaration, establishing that the material sought to be filed under
                     10   seal qualifies as confidential, privileged, or otherwise protectable—constitute good
                     11   cause.
                     12            Further, if a party requests sealing related to a dispositive motion or trial, the
FISHER & WOLFE LLP




                     13   compelling reasons, not only good cause, for the sealing must be shown, and the relief
                     14   sought shall be narrowly tailored to serve the specific interest to be protected. See Pintos
                     15   v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each item or type
                     16   of information, document, or thing sought to be filed or introduced under seal, the party
                     17   seeking protection must articulate compelling reasons, supported by specific facts and
                     18   legal justification, for the requested sealing order. Again, competent evidence supporting
                     19   the application to file documents under seal must be provided by declaration.
                     20            Any document that is not confidential, privileged, or otherwise protectable in its
                     21   entirety will not be filed under seal if the confidential portions can be redacted. If
                     22   documents can be redacted, then a redacted version for public viewing, omitting only
                     23   the confidential, privileged, or otherwise protectable portions of the document, shall be
                     24   filed. Any application that seeks to file documents under seal in their entirety should
                     25   include an explanation of why redaction is not feasible.
                     26   4.       DEFINITIONS
                     27            4.1.   Action: this pending federal lawsuit.
                     28            4.2.   Challenging Party: a Party or Non-Party that challenges the designation of
                                                                        3
                                                     [PROPOSED] STIPULATED PROTECTIVE ORDER
                     Case 2:19-cv-08706-JFW-SP Document 31 Filed 06/22/20 Page 4 of 16 Page ID #:665




                     1    information or items under this Order.
                     2          4.3.   “CONFIDENTIAL” Information or Items: information (regardless of how
                     3    it is generated, stored or maintained) or tangible things that qualify for protection under
                     4    Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
                     5    Statement.
                     6          4.4.   Counsel: Outside Counsel of Record and House Counsel (as well as their
                     7    support staff).
                     8          4.5.   Designating Party: a Party or Non-Party that designates information or
                     9    items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
                     10         4.6.   Disclosure or Discovery Material: all items or information, regardless of
                     11   the medium or manner in which it is generated, stored, or maintained (including, among
                     12   other things, testimony, transcripts, and tangible things), that are produced or generated
FISHER & WOLFE LLP




                     13   in disclosures or responses to discovery in this matter.
                     14         4.7.   Expert: a person with specialized knowledge or experience in a matter
                     15   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
                     16   expert witness or as a consultant in this Action.
                     17         4.8.   House Counsel: attorneys who are employees of a party to this Action.
                     18   House Counsel does not include Outside Counsel of Record or any other outside counsel.
                     19         4.9.   Non-Party: any natural person, partnership, corporation, association, or
                     20   other legal entity not named as a Party to this Action.
                     21         4.10. Outside Counsel of Record: attorneys who are not employees of a party to
                     22   this Action but are retained to represent or advise a party to this Action and have
                     23   appeared in this Action on behalf of that party or are affiliated with a law firm that has
                     24   appeared on behalf of that party or are affiliated with a law firm that has appeared on
                     25   behalf of that party, and includes support staff.
                     26         4.11. Party: any party to this Action, including all of its officers, directors,
                     27   employees, consultants, retained experts, and Outside Counsel of Record (and their
                     28   support staffs).
                                                                      4
                                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
                     Case 2:19-cv-08706-JFW-SP Document 31 Filed 06/22/20 Page 5 of 16 Page ID #:666




                     1           4.12. Producing Party: a Party or Non-Party that produces Disclosure or
                     2    Discovery Material in this Action.
                     3           4.13. Professional Vendors: persons or entities that provide litigation support
                     4    services (e.g., photocopying, videotaping, translating, preparing exhibits or
                     5    demonstrations, and organizing, storing, or retrieving data in any form or medium) and
                     6    their employees and subcontractors.
                     7           4.14. Protected Material: any Disclosure or Discovery Material that is designated
                     8    as “CONFIDENTIAL.”
                     9           4.15. Receiving Party: a Party that receives Disclosure or Discovery Material
                     10   from a Producing Party.
                     11   5.     SCOPE
                     12          The protections conferred by this Stipulation and Order cover not only Protected
FISHER & WOLFE LLP




                     13   Material (as defined above), but also (1) any information copied or extracted from
                     14   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
                     15   Material; and (3) any testimony, conversations, or presentations by Parties or their
                     16   Counsel that might reveal Protected Material.
                     17          Any use of Protected Material at trial shall be governed by the orders of the trial
                     18   judge and other applicable authorities. This Order does not govern the use of Protected
                     19   Material at trial.
                     20   6.     DURATION
                     21          Once a case proceeds to trial, information that was designated as
                     22   CONFIDENTIAL or maintained pursuant to this protective order used or introduced as
                     23   an exhibit at trial becomes public and will be presumptively available to all members of
                     24   the public, including the press, unless compelling reasons supported by specific factual
                     25   findings to proceed otherwise are made to the trial judge in advance of the trial. See
                     26   Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
                     27   documents produced in discovery from “compelling reasons” standard when merits-
                     28   related documents are part of court record). Accordingly, the terms of this protective
                                                                       5
                                                    [PROPOSED] STIPULATED PROTECTIVE ORDER
                     Case 2:19-cv-08706-JFW-SP Document 31 Filed 06/22/20 Page 6 of 16 Page ID #:667




                     1    order do not extend beyond the commencement of the trial.
                     2    7.    DESIGNATING PROTECTED MATERIAL
                     3          7.1.   Exercise of Restraint and Care in Designating Material for Protection. Each
                     4    Party or Non-Party that designates information or items for protection under this Order
                     5    must take care to limit any such designation to specific material that qualifies under the
                     6    appropriate standards. The Designating Party must designate for protection only those
                     7    parts of material, documents, items, or oral or written communications that qualify so
                     8    that other portions of the material, documents, items, or communications for which
                     9    protection is not warranted are not swept unjustifiably within the ambit of this Order.
                     10         Mass, indiscriminate, or routinized designations are prohibited. Designations that
                     11   are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
                     12   to unnecessarily encumber or retard the case development process or to impose
FISHER & WOLFE LLP




                     13   unnecessary expenses and burdens on other parties) expose the Designating Party to
                     14   sanctions.
                     15         If it comes to a Designating Party’s attention that information or items that it
                     16   designated for protection do not qualify for protection, that Designating Party must
                     17   promptly notify all other Parties that it is withdrawing the mistaken designation.
                     18         7.2.    Manner and Timing of Designations. Except as otherwise provided in this
                     19   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
                     20   ordered, Disclosure or Discovery Material that qualifies for protection under this Order
                     21   must be clearly so designated before the material is disclosed or produced.
                     22                 Designation in conformity with this Order requires:
                     23                (a) for information in documentary form (e.g., paper or electronic
                     24   documents, but excluding transcripts of depositions or other pretrial or trial proceedings),
                     25   that the Producing Party affix the legend “CONFIDENTIAL” to each page that contains
                     26   protected material. If only a portion or portions of the material on a page qualifies for
                     27   protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,
                     28   by making appropriate markings in the margins).
                                                                      6
                                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
                     Case 2:19-cv-08706-JFW-SP Document 31 Filed 06/22/20 Page 7 of 16 Page ID #:668




                     1          A Party or Non-Party that makes original documents or materials available for
                     2    inspection need not designate them for protection until after the inspecting Party has
                     3    indicated which material it would like copied and produced. During the inspection and
                     4    before the designation, all of the material made available for inspection shall be deemed
                     5    “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
                     6    copied and produced, the Producing Party must determine which documents, or portions
                     7    thereof, qualify for protection under this Order. Then, before producing the specified
                     8    documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page
                     9    that contains Protected Material. If only a portion or portions of the material on a page
                     10   qualifies for protection, the Producing Party also must clearly identify the protected
                     11   portion(s) (e.g., by making appropriate markings in the margins).
                     12                (b) for testimony given in deposition or in other pretrial or trial proceedings,
FISHER & WOLFE LLP




                     13   that the Designating Party identify on the record, before the close of the deposition,
                     14   hearing, or other proceeding, all protected testimony.
                     15                (c) for information produced in some form other than documentary and for
                     16   any other tangible items, that the Producing Party affix in a prominent place on the
                     17   exterior of the container or containers in which the information or item is stored the
                     18   legend “CONFIDENTIAL.” If only a portion or portions of the information or item
                     19   warrant protection, the Producing Party, to the extent practicable, shall identify the
                     20   protected portion(s).
                     21         7.3.   Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
                     22   to designate qualified information or items does not, standing alone, waive the
                     23   Designating Party’s right to secure protection under this Order for such material. Upon
                     24   timely correction of a designation, the Receiving Party must make reasonable efforts to
                     25   assure that the material is treated in accordance with the provisions of this Order.
                     26   8.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                     27         8.1.   Timing of Challenges. Any Party or Non-Party may challenge a designation
                     28   of confidentiality at any time that is consistent with the Court’s Scheduling Order.
                                                                      7
                                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
                     Case 2:19-cv-08706-JFW-SP Document 31 Filed 06/22/20 Page 8 of 16 Page ID #:669




                     1          8.2.   Meet and Confer. The Challenging Party shall initiate the dispute resolution
                     2    process under Local Rule 37-1 et seq.
                     3          8.3.   Joint Stipulation. Any challenge submitted to the Court shall be via a joint
                     4    stipulation pursuant to Local Rule 37-2.
                     5          8.4.   The burden of persuasion in any such challenge proceeding shall be on the
                     6    Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
                     7    to harass or impose unnecessary expenses and burdens on other parties) may expose the
                     8    Challenging Party to sanctions. Unless the Designating Party has waived the
                     9    confidentiality designation by failing to file a motion to retain confidentiality as
                     10   described above, all parties shall continue to afford the material in question the level of
                     11   protection to which it is entitled under the Producing Party’s designation until the court
                     12   rules on the challenge.
FISHER & WOLFE LLP




                     13   9.    ACCESS TO AND USE OF PROTECTED MATERIAL
                     14         9.1.   Basic Principles. A Receiving Party may use Protected Material that is
                     15   disclosed or produced by another Party or by a Non-Party in connection with this Action
                     16   only for prosecuting, defending, or attempting to settle this Action. Such Protected
                     17   Material may be disclosed only to the categories of persons and under the conditions
                     18   described in this Order. When the Action has been terminated, a Receiving Party must
                     19   comply with the provisions of section 15 below (FINAL DISPOSITION).
                     20         Protected Material must be stored and maintained by a Receiving Party at a
                     21   location and in a secure manner that ensures that access is limited to the persons
                     22   authorized under this Order.
                     23         9.2.   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                     24   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
                     25   may disclose any information or item designated “CONFIDENTIAL” only to:
                     26                 (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                     27   as employees of said Outside Counsel of Record to whom it is reasonably necessary to
                     28   disclose the information for this Action;
                                                                       8
                                                    [PROPOSED] STIPULATED PROTECTIVE ORDER
                     Case 2:19-cv-08706-JFW-SP Document 31 Filed 06/22/20 Page 9 of 16 Page ID #:670




                     1                 (b) the officers, directors, and employees (including House Counsel) of the
                     2    Receiving Party to whom disclosure is reasonably necessary for this Action;
                     3                 (c) Experts (as defined in this Order) of the Receiving Party to whom
                     4    disclosure is reasonably necessary for this Action and who have signed the
                     5    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                     6                 (d) the court and its personnel;
                     7                 (e) court reporters and their staff,
                     8                 (f) professional jury or trial consultants, mock jurors, and Professional
                     9    Vendors to whom disclosure is reasonably necessary for this Action and who have signed
                     10   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                     11                (g) the author or recipient of a document containing the information or a
                     12   custodian or other person who otherwise possessed or knew the information.
FISHER & WOLFE LLP




                     13                (h) during their depositions, witnesses, and attorneys for witnesses, in the
                     14   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                     15   requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
                     16   not be permitted to keep any confidential information unless they sign the
                     17   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
                     18   by the Designating Party or ordered by the court. Pages of transcribed deposition
                     19   testimony or exhibits to depositions that reveal Protected Material may be separately
                     20   bound by the court reporter and may not be disclosed to anyone except as permitted
                     21   under this Stipulated Protective Order; and
                     22                (i) any mediators or settlement officers and their supporting personnel,
                     23   mutually agreed upon by any of the parties engaged in settlement discussions.
                     24   10.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                     25         OTHER LITIGATION
                     26         If a Party is served with a subpoena or a court order issued in other litigation that
                     27   compels disclosure of any information or items designated in this Action as
                     28   “CONFIDENTIAL,” that Party must:
                                                                     9
                                                  [PROPOSED] STIPULATED PROTECTIVE ORDER
                     Case 2:19-cv-08706-JFW-SP Document 31 Filed 06/22/20 Page 10 of 16 Page ID #:671




                      1         (a) promptly notify in writing the Designating Party. Such notification shall
                      2   include a copy of the subpoena or court order;
                      3         (b) promptly notify in writing the party who caused the subpoena or order to issue
                      4   in the other litigation that some or all of the material covered by the subpoena or order
                      5   is subject to this Protective Order. Such notification shall include a copy of this
                      6   Stipulated Protective Order; and
                      7         (c) cooperate with respect to all reasonable procedures sought to be pursued by
                      8   the Designating Party whose Protected Material may be affected. If the Designating
                      9   Party timely seeks a protective order, the Party served with the subpoena or court order
                     10   shall not produce any information designated in this Action as “CONFIDENTIAL”
                     11   before a determination by the court from which the subpoena or order issued, unless the
                     12   Party has obtained the Designating Party’s permission. The Designating Party shall bear
FISHER & WOLFE LLP




                     13   the burden and expense of seeking protection in that court of its confidential material –
                     14   and nothing in these provisions should be construed as authorizing or encouraging a
                     15   Receiving Party in this Action to disobey a lawful directive from another court.
                     16   11.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
                     17         IN THIS LITIGATION
                     18         (a) The terms of this Order are applicable to information produced by a Non-Party
                     19   in this Action and designated as “CONFIDENTIAL.” Such information produced by
                     20   Non-Parties in connection with this litigation is protected by the remedies and relief
                     21   provided by this Order. Nothing in these provisions should be construed as prohibiting a
                     22   Non-Party from seeking additional protections.
                     23         (b) In the event that a Party is required, by a valid discovery request, to produce a
                     24   Non-Party’s confidential information in its possession, and the Party is subject to an
                     25   agreement with the Non-Party not to produce the Non-Party’s confidential information,
                     26   then the Party shall:
                     27                (1) promptly notify in writing the Requesting Party and the Non-Party that
                     28   some or all of the information requested is subject to a confidentiality agreement with a
                                                                     10
                                                  [PROPOSED] STIPULATED PROTECTIVE ORDER
                     Case 2:19-cv-08706-JFW-SP Document 31 Filed 06/22/20 Page 11 of 16 Page ID #:672




                      1   Non-Party; (2) promptly provide the Non-Party with a copy of the Stipulated Protective
                      2   Order in this litigation, the relevant discovery request(s), and a reasonably specific
                      3   description of the information requested; and
                      4                  (3) make the information requested available for inspection by the Non-
                      5   Party.
                      6            (c) If the Non-Party fails to object or seek a protective order from this court within
                      7   14 days of receiving the notice and accompanying information, the Receiving Party may
                      8   produce the Non-Party’s confidential information responsive to the discovery request. If
                      9   the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
                     10   information in its possession or control that is subject to the confidentiality agreement
                     11   with the Non-Party before a determination by the court. Absent a court order to the
                     12   contrary, the Non-Party shall bear the burden and expense of seeking protection in this
FISHER & WOLFE LLP




                     13   court of its Protected Material.
                     14   12.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                     15            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                     16   Protected Material to any person or in any circumstance not authorized under this
                     17   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
                     18   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
                     19   all unauthorized copies of the Protected Material, (c) inform the person or persons to
                     20   whom unauthorized disclosures were made of all the terms of this Order, and (d) request
                     21   such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
                     22   that is attached hereto as Exhibit A.
                     23   13.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                     24            PROTECTED MATERIAL
                     25            When a Producing Party gives notice to Receiving Parties that certain
                     26   inadvertently produced material is subject to a claim of privilege or other protection, the
                     27   obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
                     28   26(b)(5)(B). This provision is not intended to modify whatever procedure may be
                                                                        11
                                                     [PROPOSED] STIPULATED PROTECTIVE ORDER
                     Case 2:19-cv-08706-JFW-SP Document 31 Filed 06/22/20 Page 12 of 16 Page ID #:673




                      1   established in an e-discovery order that provides for production without prior privilege
                      2   review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach
                      3   an agreement on the effect of disclosure of a communication or information covered by
                      4   the attorney-client privilege or work product protection, the parties may incorporate their
                      5   agreement in the stipulated protective order submitted to the court.
                      6   14.   MISCELLANEOUS
                      7         14.1. Right to Further Relief. Nothing in this Order abridges the right of any
                      8   person to seek its modification by the court in the future.
                      9         14.2. Right to Assert Other Objections. By stipulating to the entry of this
                     10   Protective Order no Party waives any right it otherwise would have to object to
                     11   disclosing or producing any information or item on any ground not addressed in this
                     12   Stipulated Protective Order. Similarly, no Party waives any right to object on any ground
FISHER & WOLFE LLP




                     13   to use in evidence of any of the material covered by this Protective Order.
                     14         14.3. Filing Protected Material. A Party that seeks to file under seal any Protected
                     15   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
                     16   under seal pursuant to a court order authorizing the sealing of the specific Protected
                     17   Material. If a Party’s request to file Protected material under seal is denied by the court,
                     18   then the Receiving Party may file the information in the public record unless otherwise
                     19   instructed by the court.
                     20   15.   FINAL DISPOSITION
                     21          After the final disposition of this Action, as defined in paragraph 6, within 60
                     22   days of a written request by the Designating Party, each Receiving Party must return all
                     23   Protected Material to the Producing Party or destroy such material. As used in this
                     24   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                     25   summaries, and any other format reproducing or capturing any of the Protected Material.
                     26   Whether the Protected Material is returned or destroyed, the Receiving Party must
                     27   submit a written certification to the Producing Party (and, if not the same person or
                     28   entity, to the Designating Party) by the 60-day deadline that (1) identifies (by category,
                                                                        12
                                                     [PROPOSED] STIPULATED PROTECTIVE ORDER
                     Case 2:19-cv-08706-JFW-SP Document 31 Filed 06/22/20 Page 13 of 16 Page ID #:674




                      1   where appropriate) all the Protected Material that was returned or destroyed and (2)
                      2   affirms that the Receiving Party has not retained any copies, abstracts, compilations,
                      3   summaries or any other format reproducing or capturing any of the Protected Material.
                      4   Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
                      5   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
                      6   correspondence, deposition and trial exhibits, expert reports, attorney work product, and
                      7   consultant and expert work product, even if such materials contain Protected Material.
                      8   Any such archival copies that contain or constitute Protected Material remain subject to
                      9   this Protective Order as set forth in Section 6 (DURATION).
                     10   16.   VIOLATION
                     11         Any violation of this Order may be punished by appropriate measures including,
                     12   without limitation, contempt proceedings and/or monetary sanctions.
FISHER & WOLFE LLP




                     13   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                     14

                     15
                          Dated: June 17, 2020                   CLYDE & CO US LLP

                     16
                                                                 By: /s/Yevgenia Altman Wiener
                     17                                          Alexander E. Potente
                                                                 Yevgenia Altman Wiener
                     18                                          Attorneys for Plaintiff The Travelers Indemnity
                                                                 Company of Connecticut
                     19

                     20
                          Dated: June 17, 2020                   FISHER & WOLFE LLP
                     21

                     22
                                                                 By: /s/
                     23                                          David R. Fisher
                                                                 Attorneys for Defendants Sky High Investments
                     24                                          Company, LLC, Morad Ben Neman, and Neman
                                                                 Real Estate Investments, LLC
                     25

                     26

                     27

                     28
                                                                     13
                                                  [PROPOSED] STIPULATED PROTECTIVE ORDER
                     Case 2:19-cv-08706-JFW-SP Document 31 Filed 06/22/20 Page 14 of 16 Page ID #:675



                          PURSUANT TO STIPULATION, IT IS SO ORDERED
                      1

                      2

                      3   Dated: June 22, 2020                                                 ___
                                                              Hon. Sheri Pym
                      4                                       United States Magistrate Judge
                      5

                      6

                      7

                      8
                      9

                     10

                     11

                     12
FISHER & WOLFE LLP




                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
                                                                    14
                                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
                     Case 2:19-cv-08706-JFW-SP Document 31 Filed 06/22/20 Page 15 of 16 Page ID #:676




                      1
                                                                    EXHIBIT A

                      2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                      3           I,                                   [print     or     type     full    name],      of
                      4                [print or type full address], declare under penalty of perjury that I have read in
                      5   its entirety and understand the Stipulated Protective Order that was issued by the United
                      6   States District Court for the Central District of California on [date] in the case of The
                      7   Travelers Indemnity Company of Connecticut v. Sky High Investment Company, LLC,
                      8   Morad Ben Neman and Neman Real Estate Investments, LLC, USDC Case No. 2:19-cv-
                      9   08706-JFW (SPx).
                     10           I agree to comply with and to be bound by all the terms of this Stipulated
                     11   Protective Order and I understand and acknowledge that failure to so comply could
                     12   expose me to sanctions and punishment in the nature of contempt. I solemnly promise
FISHER & WOLFE LLP




                     13   that I will not disclose in any manner any information or item that is subject to this
                     14   Stipulated Protective Order to any person or entity except in strict compliance with the
                     15   provisions of this Order.
                     16           I further agree to submit to the jurisdiction of the United States District Court for
                     17   the Central District of California for the purpose of enforcing the terms of this Stipulated
                     18   Protective Order, even if such enforcement proceedings occur after termination of this
                     19   Action.
                     20

                     21   Date:
                     22   City and State where sworn and signed:
                     23   Print Name:
                     24   Signature:
                     25

                     26

                     27

                     28
                                                                         15
                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                     Case 2:19-cv-08706-JFW-SP Document 31 Filed 06/22/20 Page 16 of 16 Page ID #:677



                                                         PROOF OF SERVICE
                      1
                          STATE OF CALIFORNIA   )
                      2                         ) SS.
                          COUNTY OF LOS ANGELES )
                      3
                                I am employed in the County of Los Angeles, State of California. I am over the age
                      4   of 18 years and not a party to the within action; my business address is 9401 Wilshire
                          Boulevard, Suite 640, Beverly Hills, California 90212.
                      5
                                 On June 19, 2020, I served the foregoing document(s) described as: on the
                      6   interested parties in this action as follows: [PROPOSED] STIPULATED
                          PROTECTIVE ORDER
                      7
                                  BY CM/ECF NOTICE OF ELECTRONIC FILING. By causing such
                      8   document(s) listed above to be served through this Court’s electronic transmission
                          facilities via the Notice of Electronic Filing (NEF) and hyperlink, to the parties and/or
                      9   counsel who are determined this date to be registered CM/ECF Users set forth in the
                          service listed obtained from this Court on the Electronic Mail Notice List.
                     10
                                Electronic Mail Notice List. The following is the list of parties who are currently
                     11   on the list to receive email notice/service for this case.
                     12      Alexander E. Potente, Esq.                Attorneys for Plaintiffs
FISHER & WOLFE LLP




                             Alex.potente@clydeco.us                   The Travelers Indemnity Company
                     13                                             of Connecticut
                             Yevgenia Altman Wiener, Esq.
                     14      Yevgenia.wiener@clydeco.us
                     15

                     16
                               I declare that I am employed in the office of a member of this bar of this court at
                     17   whose direction the service was made.
                     18

                     19         Executed on June 19, 2020, at Beverly Hills, California.
                     20

                     21
                                                                LINDA F. COLLINS
                     22

                     23

                     24

                     25

                     26

                     27

                     28
                                                                     16
                                                  [PROPOSED] STIPULATED PROTECTIVE ORDER
